DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group II, claims 13-17, and withdrawing claims 1-12 and 18-20 in the reply filed on 05/06/2021 is acknowledged.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lee et al. (“A Multiway Merge Sorting Network”).
 	As per claim 13, Lee discloses in figure 2 parallel multi-way merge network comprising: a radix-based pre-sorter (signal shuffling before multi-way merge networks) for sorting records (xi,yi) based on a radix (value of least significant bit) of a  key (index 
	As per claim 15, Lee discloses in figure 2 the radix would correspond to a q number (1) of least significant bits of the key of each record and further wherein the number of multi-way merge networks is 2q (21 = 2).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“A Multiway Merge Sorting Network”).
 	It is noted that Lee does no specifically discloses a plurality of pre-fetch buffers as claimed.  However, the feature would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, because the pre-fetch buffers as recited in the claim are no more that input buffers for a processing circuit which is well-known in the art.  

Claims 16-17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive because the claims do not define as to what a key is and whether or not it is independent of the order in which the records are received at the input of the pre-sorter.  In addition, as disclosed in figure 2 of Lee, the index is also independent of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHUONG D NGO/Primary Examiner, Art Unit 2182